
	
		I
		111th CONGRESS
		1st Session
		H. R. 2397
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Mr. Hunter introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title III of the Americans with Disabilities Act
		  of 1990 to require a plaintiff to provide a defendant with an opportunity to
		  correct a violation of such title voluntarily before the plaintiff may commence
		  a civil action, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 ADA Notification Act of
			 2009.
		2.Opportunity to
			 correct alleged violation as condition on commencing civil actionSection 308(a) of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12188(a)) is amended by adding at the end
			 the following:
			
				(3)Opportunity to
				correct alleged violation
					(A)In
				generalA State or Federal court shall not have jurisdiction in a
				civil action that a plaintiff commences under paragraph (1), or under a State
				law that conditions a violation of any of its provisions on a violation of this
				title, unless—
						(i)before filing a
				complaint alleging a violation of this title or such a State law, the plaintiff
				provides the defendant with a written notice of the alleged violation by
				registered mail;
						(ii)the written notice identifies the facts
				that constitute the alleged violation, including the location where and the
				date on which the alleged violation occurred;
						(iii)a remedial period of 90 days elapses after
				the date on which the plaintiff provides the written notice;
						(iv)the written notice informs the defendant
				that the plaintiff is barred from filing the complaint until the end of the
				remedial period; and
						(v)the complaint states that, as of the date
				on which the complaint is filed, the defendant has not corrected the alleged
				violation.
						(B) Extension of
				remedial periodThe court may
				extend the remedial period by not more than 30 days if the defendant applies
				for such an extension.
					.
		
